[termloancreditagreement2001.jpg]
Exhibit 10.1 to Eastman Chemical Company Current Report on Form 8-K Dated
December 15, 2016 Five-Year Senior Term Loan Credit Agreement dated December 15,
2016



--------------------------------------------------------------------------------



 
[termloancreditagreement2002.jpg]
NYDOCS02/1106507.4 2 U.S. $300,000,000 FIVE-YEAR SENIOR TERM LOAN CREDIT
AGREEMENT Dated as of December 15, 2016 Among EASTMAN CHEMICAL COMPANY as
Borrower THE INITIAL LENDERS NAMED HEREIN as Initial Lenders WELLS FARGO BANK,
NATIONAL ASSOCIATION as Administrative Agent WELLS FARGO SECURITIES, LLC
CITIGROUP GLOBAL MARKETS INC. MORGAN STANLEY SENIOR FUNDING INC. and SUNTRUST
ROBINSON HUMPHREY, INC. as Joint Lead Arrangers and Joint Bookrunners and
CITIBANK, N.A. MORGAN STANLEY SENIOR FUNDING INC. and SUNTRUST BANK as
Syndication Agents



--------------------------------------------------------------------------------



 
[termloancreditagreement2003.jpg]
TABLE OF CONTENTS Page DEFINITIONS AND ACCOUNTING TERMS AMOUNTS AND TERMS OF THE
ADVANCES CONDITIONS TO EFFECTIVENESS AND LENDING REPRESENTATIONS AND WARRANTIES



--------------------------------------------------------------------------------



 
[termloancreditagreement2004.jpg]
COVENANTS OF THE BORROWER EVENTS OF DEFAULT THE AGENT MISCELLANEOUS



--------------------------------------------------------------------------------



 
[termloancreditagreement2005.jpg]
Schedules Schedule I Commitments Schedule 4.01(d) -Disclosed Litigation Schedule
4.01(i) -Tax Sharing Agreements Schedule 4.01(m) -Environmental Matters Schedule
5.01(d) -Tax Filings with Any Person Other than the Borrower and its
Subsidiaries Schedule 5.02(a) -Leases Exhibits Exhibit A -Form of Note Exhibit B
-Form of Notice of Borrowing Exhibit C -Form of Assignment and Assumption
Exhibit D -Form of Opinion of Counsel for the Borrower Exhibit E -Form of
Compliance Certificate



--------------------------------------------------------------------------------



 
[termloancreditagreement2006.jpg]
1 FIVE-YEAR SENIOR TERM LOAN CREDIT AGREEMENT Dated as of December 15, 2016
EASTMAN CHEMICAL COMPANY, a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, WELLS FARGO SECURITIES, LLC, CITIGROUP
GLOBAL MARKETS INC., MORGAN STANLEY SENIOR FUNDING INC. and SUNTRUST ROBINSON
HUMPHREY, INC., as joint lead arrangers and joint bookrunners, CITIBANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC. AND SUNTRUST BANK, as syndication agents,
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative
agent (the “Agent”) for the Lenders (as hereinafter defined), agree as follows:
DEFINITIONS AND ACCOUNTING TERMS Certain Defined Terms. As used in this Term
Loan Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined): “Acquisition” means, as to any Person, the purchase or other
acquisition (in one transaction or a series of transactions, including through a
merger) of all of the equity interests of another Person or all or substantially
all of the property, assets or business of another Person or of the assets
constituting a business unit, line of business or division of another Person.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent. “Advance” means an advance by a Lender to the Borrower as
part of a Borrowing and refers to a Base Rate Advance or Eurodollar Rate Advance
(each of which shall be a “Type” of Advance). “Affiliate” means, as to any
Person, any other Person that, directly or indirectly, controls, is controlled
by or is under common control with such Person or is a director or officer of
such Person. For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 5% or more
of the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise. “Agent’s Account” means (a) the account of the
Agent maintained by the Agent at Wells Fargo at its office at 1525 West WT
Harris Blvd., Charlotte, NC 28262, Account No. 01104331628807, Attention:
Financial Cash Controls or (b) such other account of the Agent as is designated
in writing from time to time by the Agent to the Borrower and the Lenders for
such purpose.



--------------------------------------------------------------------------------



 
[termloancreditagreement2007.jpg]
2 “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption (including, without limitation,
the Foreign Corrupt Practices Act) or money laundering. “Applicable Lending
Office” means, with respect to each Lender, such Lender’s Domestic Lending
Office in the case of a Base Rate Advance and such Lender’s Eurodollar Lending
Office in the case of a Eurodollar Rate Advance. “Applicable Margin” means the
margin determined by reference to the Public Debt Rating set forth below,
expressed as a percentage: Applicable Margin: Public Debt Rating S&P/Moody’s
Applicable Margin to Eurodollar Rate Advances (in basis points) Applicable
Margin to Base Rate Advances (in basis points) Level I A- or A3 or above 100.0 0
Level II BBB+ or Baa1 112.5 12.5 Level III BBB or Baa2 125.0 25.0 Level IV BBB-
or Baa3 150.0 50.0 Level V Lower than Level IV 175.0 75.0 “Approved Fund” means
any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. “Approved Lender” means any Existing Lender or any Affiliate or
Approved Fund of an Existing Lender. “Arrangers” means Wells Fargo Securities,
LLC, Citigroup Global Markets Inc., Morgan Stanley Senior Funding, Inc. and
SunTrust Robinson Humphrey Inc. “Assignment and Assumption” means an assignment
and assumption entered into by a Lender and an Eligible Assignee (with the
consent of any party whose consent is required by Section 8.07), and accepted by
the Agent, in substantially the form of Exhibit C or any other form approved by
the Agent. “Assuming Lender” has the meaning specified in Section 2.18(c).
“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).



--------------------------------------------------------------------------------



 
[termloancreditagreement2008.jpg]
3 “Authorized Officer” means the Chief Executive Officer, Chief Financial
Officer, the General Counsel, the Secretary, the Controller, the Treasurer and
such other persons designated by the Borrower in writing to the Agent by the
Treasurer of the Borrower and acceptable to the Agent. “Bankruptcy Code” means
Title 11 of the United States Code entitled “Bankruptcy,” as amended from time
to time, and any successor statute or statutes. “Base Rate” means a fluctuating
interest rate per annum in effect from time to time, which rate per annum shall
at all times be equal to the highest of: (a) the rate of interest announced
publicly by Wells Fargo in New York, New York, from time to time, as Wells
Fargo’s prime rate; (b) ½ of one percent per annum above the Federal Funds Rate;
(c) the rate calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate available) appearing on the
Reuters LIBOR01 page (or on any successor or substitute page of such service) at
approximately 11:00 a.m. London time on such day or, if no such rate is
published on such day, the next preceding day on which a rate is published)
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%;
provided that, if One Month LIBOR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Term Loan Agreement; and (d) 0%. “Base
Rate Advance” means an Advance denominated in Dollars that bears interest as
provided in Section 2.06(a)(i). “Borrower” has the meaning specified in the
recital of parties hereto. “Borrowing” means a borrowing consisting of
simultaneous Advances of the same Type made by each of the Lenders pursuant to
Section 2.01. “Business Day” means a day of the year on which banks are not
required or authorized by law to close in New York City and, if the applicable
Business Day relates to any Eurodollar Rate Advances, on which dealings are
carried on in the London interbank market and banks are open for business in
London. “Capitalized Lease” means any lease of property, real, personal or
mixed, the obligations under which are capitalized on the consolidated balance
sheet of the Borrower and its Subsidiaries in accordance with GAAP. “Capitalized
Lease Obligations” means all obligations of the Borrower and its Subsidiaries
under or in respect of Capitalized Leases.



--------------------------------------------------------------------------------



 
[termloancreditagreement2009.jpg]
4 “Change in Control” means a change in control of the Borrower of a nature that
would be required to be reported (assuming such event has not been previously
reported) in response to Item 1(a) of the Current Report on Form 8-K, pursuant
to Section 13 or 15(d) of the Exchange Act; provided that, without limitation, a
Change in Control shall be deemed to have occurred at such time as (i) any
“person” within the meaning of Section 14(d) of the Exchange Act, other than the
Borrower, a Subsidiary of the Borrower, or any employee benefit plan(s)
sponsored by the Borrower or any Subsidiary of the Borrower, is or has become
the “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of 30% or more of the combined voting power of the
outstanding securities of the Borrower ordinarily having the right to vote at
the election of directors, or (ii) individuals who constituted the Board of
Directors of the Borrower on the Effective Date (the “Incumbent Board”) have
ceased for any reason to constitute at least a majority thereof; provided
further that any person becoming a director subsequent to the Effective Date
whose election, or nomination for election by the Borrower’s shareholders, was
approved by a vote of at least a majority of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Borrower in which such person is named as a nominee for director without
objection to such nomination) shall be, for purposes of this definition,
considered as though such person were a member of the Incumbent Board.
“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Commitment” or (b) if
such Lender has entered into any Assignment and Assumption, the Dollar amount
set forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(c), as such amount may be reduced pursuant to Section 2.04.
“Commitment Date” has the meaning specified in Section 2.18(b). “Communications”
has the meaning specified in Section 8.02(d)(ii). “Confidential Information” has
the meaning specified in Section 8.08. “Consolidated” refers to the
consolidation of accounts in accordance with GAAP. “Consolidated EBT” means, for
any period, the total revenues of the Borrower and its Subsidiaries for such
period, after deducting therefrom the cost of goods sold and all operating
expenses for such period, including research and development and sales, general
and administrative costs and interest expense for such period, all determined in
accordance with GAAP on a consolidated basis, excluding any non-cash
mark-to-market adjustment (positive or negative) for pension or other
post-retirement gains or expenses for such period. “Consolidated EBITDA” means,
for any period, the Consolidated EBT of the Borrower and its Subsidiaries for
such period, plus (a) the following to the extent deducted in calculating such
Consolidated EBT, but without duplication: (i) amounts deducted in arriving at
such Consolidated EBT in respect of non-cash nonrecurring charges, (ii)
depreciation and amortization allowances, (iii) Consolidated Interest Expense
for such period, (iv) other expenses or losses, including purchase accounting
entries such as inventory adjustment to fair value, reducing such Consolidated
EBT which do not represent a cash item in such period or any future



--------------------------------------------------------------------------------



 
[termloancreditagreement2010.jpg]
5 period, and (v) fees and expenses incurred in connection with any proposed or
actual acquisitions, investments, asset sales or divestitures in each case that
are expensed, and minus (b) (i) amounts added in arriving at such Consolidated
EBT in respect of cash nonrecurring charges paid during such period and (ii)
other gains or additions, including purchase accounting entries such as
inventory adjustment to fair value, increasing such Consolidated EBT which do
not represent a cash item in such period or any future period. For the purpose
of calculating Consolidated EBITDA for any period, if during such period the
Borrower or any Subsidiary shall have made an Acquisition, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Acquisition occurred on the first day of such period. “Consolidated
Interest Expense” means, for any period, all interest charges (including
amortization of debt discount and expense and the imputed interest component of
Capitalized Lease Obligations properly chargeable to income during such period)
for the Borrower and its Subsidiaries, on a consolidated basis, all determined
in accordance with GAAP. “Consolidated Net Tangible Assets” means, at any
particular time, Consolidated Tangible Assets at such time after deducting
therefrom all current liabilities, except for (i) notes and loans payable, and
(ii) current maturities of the principal component of Capitalized Lease
Obligations, all as set forth on the most recent consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries and computed in accordance with
GAAP. “Consolidated Tangible Assets” means, at any particular time, the
aggregate amount of all assets (less applicable reserves and other properly
deductible items) after deducting therefrom all goodwill, trade names,
trademarks, patents, unamortized debt discount and expenses (to the extent
included in said aggregate amount of assets) and other like intangibles, as set
forth on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries and computed in accordance with GAAP. “Convert”,
“Conversion” and “Converted” each refers to a conversion of Advances of one Type
into Advances of the other Type pursuant to Section 2.07 or Section 2.08. “Debt”
of any Person means (a) the sum of, without duplication, (i) all indebtedness of
such Person for borrowed money, (ii) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business of such Person), (iii) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (iv) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (v) all Debt of others referred to in
clauses (i) through (iv) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt minus (b) the sum of, (i) cash and cash equivalents that
are escrowed for the purpose of repayment of Debt, all of the foregoing
determined in accordance with GAAP, and (ii) indebtedness, if any, arising in
connection with receivables securitization programs in an aggregate principal
amount not to exceed $300,000,000



--------------------------------------------------------------------------------



 
[termloancreditagreement2011.jpg]
6 at the time outstanding (for purposes of this clause, the “principal amount”
of a receivables securitization program shall mean the Invested Amounts).
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time (i) any Lender that has failed for two or
more Business Days to comply with its obligations under this Term Loan Agreement
to make an Advance or make any other payment due hereunder (each, a “funding
obligation”), unless such Lender has notified the Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (ii) any Lender that has notified the Agent or the
Borrower in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
under which it has commitments to extend credit or that has notified, or whose
Parent Company has notified, the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (iv) any
Lender that has, for three or more Business Days after written request of the
Agent or the Borrower, failed to confirm in writing to the Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iv) upon the Agent’s and the Borrower’s receipt of such written
confirmation), or (v) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender or its Parent
Company; provided that a Lender Insolvency Event shall not be deemed to occur
with respect to a Lender or its Parent Company solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Parent
Company by a governmental authority or instrumentality thereof where such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender upon notification of such determination by the Agent to
the Borrower and the Lenders. “Dollars” and the “$” sign each means lawful
currency of the United States of America. “Domestic Lending Office” means, with
respect to any Lender, the office of such Lender specified as its “Domestic
Lending Office” in its Administrative Questionnaire



--------------------------------------------------------------------------------



 
[termloancreditagreement2012.jpg]
7 delivered to the Agent, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Agent. “Domestic Subsidiary”
means any Subsidiary of the Borrower incorporated under the laws of the United
States of America, any state thereof or the District of Columbia. “Effective
Date” has the meaning specified in Section 3.01. “Eligible Assignee” means any
Person that meets the requirements to be an assignee under Section 8.07(b)(iii),
(v) and (vi) (subject to such consents, if any, as may be required under Section
8.07(b)(iii)Section 8.07(b)(iii)). “Environmental Affiliate” means, with respect
to any Person, any other Person whose liability for any Environmental Claim such
Person has retained, assumed or otherwise become liable for (contingently or
otherwise), either contractually or by operation of law. “Environmental
Approvals” means any permit, license, approval, ruling, variance, exemption or
other authorization required under applicable Environmental Laws. “Environmental
Claim” means, with respect to any Person, any notice, claim, demand or similar
written communication by any other Person alleging potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, fines or penalties
arising out of, based on or resulting from (a) the presence, or release into the
environment, of any Material of Environmental Concern at any location, whether
or not owned by such Person or (b) circumstances forming the basis of any
violation, or alleged violation of any Environmental Law. “Environmental Laws”
means all federal, state, local and foreign laws and regulations relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), including without limitation, laws and regulations relating to
emissions, discharges, releases or threatened releases of hazardous or toxic
materials, or otherwise relating to the manufacture, processing, distribution,
use treatment, storage, disposal, transport or handling of hazardous or toxic
materials. “ERISA” means the Employment Retirement Income Security Act of 1974,
as amended from time to time. Section references to ERISA are to ERISA, as in
effect at the date of this Term Loan Agreement and any subsequent provisions of
ERISA, amendatory thereof, supplemental thereto or substituted therefor. “ERISA
Controlled Group” means a group consisting of any ERISA Person and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control with such Person that, together with such
Person, are treated as a single employer under regulations of the PBGC. “ERISA
Person” has the meaning set forth in Section 3(9) of ERISA for the term
“person.”



--------------------------------------------------------------------------------



 
[termloancreditagreement2013.jpg]
8 “ERISA Plan” means (a) any Plan that (i) is not a Multiemployer Plan and (ii)
has Unfunded Benefit Liabilities in excess of $1,000,000 and (b) any Plan that
is a Multiemployer Plan. “Eurocurrency Liabilities” has the meaning assigned to
that term in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time. “Eurodollar Lending Office” means the
office of each Lender which shall be maintaining its Eurodollar Rate Advances.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum determined by
reference to the rate calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate available) appearing on the
Reuters LIBOR page (or on any successor or substitute page of such service) as
the London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period by (b) a percentage equal
to 100% minus the Eurodollar Rate Reserve Percentage for such Interest Period;
provided that, if the Eurodollar Rate would be less than zero based on the
foregoing calculation, such rate shall be deemed to be zero for purposes of this
Term Loan Agreement. “Eurodollar Rate Advance” means an Advance denominated in
Dollars that bears interest as provided in Section 2.06(a)(ii). “Eurodollar Rate
Reserve Percentage” for any Interest Period for all Eurodollar Rate Advances
comprising part of the same Borrowing means the reserve percentage applicable
two Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances is
determined) having a term equal to such Interest Period. “Events of Default” has
the meaning specified in Section 6.01. “Exchange Act” means the Securities
Exchange Act of 1934, as amended. “Existing Credit Agreement” means the Second
Amended and Restated Five-Year Credit Agreement dated as of October 9, 2014
among the Borrower, Citibank N.A., as administrative agent, and the other
lenders and agents party thereto, as amended, restated, supplemented or
otherwise modified from time to time. “Existing Lender” means any lender party
to the Existing Credit Agreement on the Effective Date or that subsequently
becomes a lender party to the Existing Credit Agreement.



--------------------------------------------------------------------------------



 
[termloancreditagreement2014.jpg]
9 “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of
the date of this Term Loan Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code. “Federal Funds Rate” means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Term Loan Agreement. “Federal
Reserve Board” means the Board of Governors of the Federal Reserve System as
constituted from time to time. “Fund” means any Person (other than a natural
Person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business. “GAAP” means generally accepted accounting principles
specifically as applied in the preparation of the financial statements referred
to in Section 4.01(e). “Increase Date” has the meaning specified in Section
2.18(a). “Increasing Lender” has the meaning specified in Section 2.18(b).
“Indebtedness” of any Person means, without duplication, (a) all indebtedness
(including principal, interest, fees and charges) of such Person for borrowed
money or for the deferred purchase price (or a portion thereof) of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (b) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (c) the principal component of all Capitalized
Lease Obligations of such Person and all obligations of such Person under any
other lease to the extent that the then present value of the minimum rental
commitment thereunder should, in accordance with GAAP, be capitalized on a
balance sheet of the lessee, (d) the face amount of all letters of credit issued
for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (e) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (f) payment obligations under any interest rate protection
agreements (including without limitation, any interest rate swaps, caps, floors,
collars and similar agreements) and currency swaps and similar agreements, (g)
payment obligations under any facility for the sale or financing of receivables
and (h) any indebtedness of any other Person of the character referred to in
clauses (a) through (g) with respect to which such Person has become liable by
way of any guarantee, similar contingent obligation or other arrangement which
has the effect of assuring payment.



--------------------------------------------------------------------------------



 
[termloancreditagreement2015.jpg]
10 “Interest Period” means, for each Eurodollar Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, with respect to Eurodollar Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, and, subject to clause (iii) of this definition, twelve
months, as the Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that: (i) the Borrower may
not select any Interest Period that ends after the Maturity Date; (ii) Interest
Periods commencing on the same date for Eurodollar Rate Advances comprising part
of the same Borrowing shall be of the same duration; (iii) in the case of any
such Borrowing, the Borrower shall not be entitled to select an Interest Period
having a duration of twelve months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each
Lender notifies the Agent that such Lender will be providing funding for such
Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Term Loan Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for the Borrowing
shall be one, two, three or six months, as specified by the Borrower in the
Notice of Borrowing as the desired alternative to an Interest Period of twelve
months; (iv) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and (v) whenever the first day
of any Interest Period occurs on a day of an initial calendar month for which
there is no numerically corresponding day in the calendar month that succeeds
such initial calendar month by the number of months equal to the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month. “Internal Revenue Code” means
the Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and rulings issued thereunder.



--------------------------------------------------------------------------------



 
[termloancreditagreement2016.jpg]
11 “Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with any receivables securitization
program and paid to the Borrower or its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts. “Lender Insolvency Event” means that
(a) a Lender or its Parent Company is insolvent, or is generally unable to pay
its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors, or (b) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding or a
Bail-In Action, or a receiver, trustee, conservator, intervenor or sequestrator
or the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.18 and each Person that shall become a party
hereto pursuant to Section 8.07. “Lien” means any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preferential payment arrangement, priority or other security
agreement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same effect as any of the foregoing and the filing of any
financing statement of similar instrument under the Uniform Commercial Code or
comparable law of any jurisdiction, domestic or foreign. “Loan Documents” means
this Term Loan Agreement and the Notes. “Margin Stock” has the meaning provided
to such term in Regulation U. “Material Adverse Effect” means a material adverse
effect upon (a) the business, condition (financial or otherwise) or operations
of the Borrower and its Subsidiaries taken as a whole or (b) the ability of the
Borrower to perform, or of the Agent or any of the Lenders to enforce, any of
the Obligations. “Material Subsidiary” means each Subsidiary of the Borrower
which meets any of the following conditions: (a) the Borrower’s and its other
Subsidiaries’ investments in and advances to such Subsidiary exceed 10% of the
total assets of the Borrower and its Subsidiaries consolidated as of the end of
the most recently completed fiscal year, (b) the Borrower’s and its other
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Subsidiary exceeds 10% of the total assets of the Borrower
and its Subsidiaries consolidated as of the end of the most recently completed
fiscal year, or (c) the Borrower’s and its other Subsidiaries’ equity in the
income from the continuing operations before income taxes, extraordinary items
and cumulative effect of a change in accounting principles (excluding non-
recurring items and special charges) of such Subsidiary exceeds 10% of such
income of the Borrower and its Subsidiaries consolidated for the most recently
completed fiscal year.



--------------------------------------------------------------------------------



 
[termloancreditagreement2017.jpg]
12 “Materials of Environmental Concern” means all chemicals, pollutants,
contaminants, wastes and otherwise hazardous or toxic substances, petroleum and
petroleum products regulated by applicable Environmental Laws. “Maturity Date”
means the fifth anniversary of the Effective Date (or if such day is not a
Business Day, the next preceding Business Day). “Multiemployer Plan” means a
Plan which is a “multiemployer plan” as defined in Section 4001(a)(3) of ERISA.
“Moody’s” means Moody’s Investors Service Inc. “Non-Approving Lender” has the
meaning specified in Section 2.17(b). “Note” means a promissory note of the
Borrower payable to the order of any Lender, delivered pursuant to a request
made under Section 2.15 in substantially the form of Exhibit A hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Advances made by such Lender to the Borrower. “Notice of Borrowing” has
the meaning specified in Section 2.02(a). “Obligations” means all amounts owing
to the Agent or any Lender (whether a contingent obligation or otherwise)
pursuant to the terms of this Term Loan Agreement or any Note. “Parent Company”
means, with respect to a Lender, the bank holding company (as defined in Federal
Reserve Board Regulation Y), if any, of such Lender, or if such Lender does not
have a bank holding company, then any corporation, association, partnership or
other business entity owning, beneficially or of record, directly or indirectly,
a majority of the shares of such Lender. “Participant” has the meaning assigned
to such term in clause (d) of Section 8.07. “Participant Register” has the
meaning assigned to such term in clause (d) of Section 8.07. “PATRIOT Act” has
the meaning assigned to such term in Section 8.13. “PBGC” means the Pension
Benefit Guaranty Corporation established under ERISA, or any successor thereto.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof. “Plan” means any employee benefit plan, covered
by Title IV of ERISA, the funding requirements of which: (a) were the
responsibility of the Borrower or a member of its ERISA Controlled Group at any
time within the five years immediately preceding the date hereof, (b) are



--------------------------------------------------------------------------------



 
[termloancreditagreement2018.jpg]
13 currently the responsibility of the Borrower or a member of its ERISA
Controlled Group, or (c) hereafter become the responsibility of the Borrower or
a member of its ERISA Controlled Group, including any such plans as may have
been, or may hereafter be, terminated for whatever reason. “Principal Property”
means any manufacturing plant or manufacturing facility (in each case taken as a
whole) which is (a) owned by the Borrower or any Principal Subsidiary, (b)
located within the continental United States, and (c) in the opinion of the
Board of Directors of the Borrower, material to the total business conducted by
the Borrower and the Principal Subsidiaries taken as a whole. “Principal
Subsidiary” means any Subsidiary of the Borrower (a) substantially all the
property of which is located within the continental United States and (b) which
owns any Principal Property; provided that the term “Principal Subsidiary” shall
not include any such Subsidiary which is principally engaged in leasing or in
financing receivables, or which is principally engaged in financing the
Borrower’s operations outside the continental United States of America. “Public
Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin will be set in accordance
with Level V under the definition of “Applicable Margin”; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin shall be based upon the higher rating; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be. “Ratable Share” of any
amount means, with respect to any Lender at any time such Lender’s pro rata
share of such amount determined based on such Lender’s Commitments at such time
or, if the Commitments have been terminated, such Lender’s Advances at such
time. “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Register” has the meaning specified in Section
8.07(c). “Removal Effective Date” has the meaning specified in Section
7.07(b)Section 7.07(c). “Reportable Event” has the meaning set forth in Section
4043 of ERISA (other than a Reportable Events as to which the provision of 30
days’ notice to the PBGC is waived under



--------------------------------------------------------------------------------



 
[termloancreditagreement2019.jpg]
14 applicable regulations), or is the occurrence of any of the events described
in Section 4062(e) or 4063(a) of ERISA. “Required Lenders” means at any time
Lenders owed at least a majority in interest of the then aggregate unpaid
principal amount of the Advances owing to Lenders, or, if no such principal
amount is then outstanding, Lenders having at least a majority in interest of
the aggregate amount of the Commitments of all Lenders, provided that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time the Commitments of such
Lender at such time. “Resignation Effective Date” has the meaning specified in
Section 7.07(a). “Responsible Officer” means the Chief Financial Officer, the
Chief Accounting Officer, the Treasurer or any Assistant Treasurer of the
Borrower. “Restricted Subsidiary” means, for purposes of Section 5.02(d) hereof,
a wholly-owned Subsidiary of the Borrower substantially all of the assets of
which are located in the United States (excluding territories or possessions)
and which owns a Principal Property; provided however, that the term Restricted
Subsidiary shall not include any Subsidiary that is principally engaged in (a)
the business of financing; (b) the business of owning, buying, selling, leasing,
dealing in or developing real property; or (c) the business of exporting goods
or merchandise from or importing goods or merchandise into the United States.
“S&P” means S&P Global Ratings, a division of Standard & Poor’s Financial
Services LLC. “Sanctions” means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State or (b)
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom. “Sanctioned Country” means, at any time, a
country or territory which is or whose government is the subject or target of
any Sanctions. “Sanctioned Person” means, at any time, (a) any Person or vessel
listed in any Sanctions-related list of designated Persons maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person.
“SPC” has the meaning specified in Section 8.07(g) hereto. “Subsidiary” means,
with respect to any Person, any corporation or other entity in which such Person
has ownership or control sufficient under GAAP to require such corporation or
entity to be consolidated with such Person for financial reporting purposes.



--------------------------------------------------------------------------------



 
[termloancreditagreement2020.jpg]
15 “Term Loan Agreement” means this Five-Year Senior Term Loan Credit Agreement.
“Termination Event” means (a) a Reportable Event, or (b) the initiation of any
action by the Borrower, any member of the Borrower’s ERISA Controlled Group or
any ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an
amendment to an ERISA Plan as a termination under ERISA, or (c) the institution
of proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA
Plan or to appoint a trustee to administer any ERISA plan, except, in any such
case, where the result thereof could not reasonably be expected to have a
Material Adverse Effect. “Type” means, as to any Advance, its nature as a Base
Rate Advance or a Eurodollar Rate Advance. “Unfunded Benefit Liabilities” means
with respect to any Plan at any time, the amount (if any) by which (a) the
present value of all benefit liabilities under such Plan as defined in Section
4001(a)(16), of ERISA, exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan (on the basis of the interest rate and other assumptions used
to determine the current liabilities of the Plan as required under Code Section
430. “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency. Computation of
Time Periods. In this Term Loan Agreement in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.
Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) in a manner such that any obligations
relating to a lease that was accounted for by a Person as an operating lease as
of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as obligations relating to an
operating lease and not as Capitalized Lease Obligations. AMOUNTS AND TERMS OF
THE ADVANCES Commitments. Each Lender severally agrees, on the terms and
conditions set forth in this Term Loan Agreement, to make an Advance to the
Borrower on the Effective Date in a principal amount equal to its ratable
portion of the amount requested in the related



--------------------------------------------------------------------------------



 
[termloancreditagreement2021.jpg]
16 Notice of Borrowing (but in any event, not to exceed the amount of its
Commitment). Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. Making the Advance. (a) Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances or (y) 1:00 P.M. (New York City
time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be made in writing or by electronic
mail or telecopier in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 3:00 P.M. (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent’s address referred to in Section 8.02. (b) Anything in subsection
(a) above to the contrary notwithstanding, the Borrower may not select
Eurodollar Rate Advances for any Borrowing if the obligation of the Lenders to
make Eurodollar Rate Advances shall then be suspended pursuant to Section 2.07
or 2.11. (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date. (d) Unless the Agent
shall have received notice from a Lender prior to the time of any Borrowing that
such Lender will not make available to the Agent such Lender’s ratable portion
of such Borrowing, the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Agent, such Lender and the Borrower severally agree to
repay to the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Agent, at (i) in the
case of the Borrower, the higher of (A) the interest rate applicable at the time
to the Advances comprising such Borrowing and (B) the cost of funds incurred by
the Agent in respect of such amount and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount so



--------------------------------------------------------------------------------



 
[termloancreditagreement2022.jpg]
17 repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Term Loan Agreement. (e) The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing. Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.
Termination or Reduction of the Commitments. (a) Prior to the Effective Date,
the Borrower shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or reduce ratably in part the Commitments of
the Lenders, provided that each partial reduction shall be in the aggregate
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof.
(b) All unused Commitments shall automatically terminate after the Advances are
made on the Effective Date. Repayment of Advances. The Borrower shall repay to
the Agent for the ratable account of the Lenders (which repayments shall be
adjusted from time to time pursuant to Section 2.09) (a) on each March 31, June
30, September 30 or December 31 occurring during each period set forth below (or
if such day is not a Business Day, the next preceding Business Day), a principal
amount in respect of the Advances made on the Effective Date plus the principal
amount of Advances made on any Increase Date equal to (x) the outstanding
principal amount of the Advances on the Effective Date divided by (y) four and
multiplied by (z) the percentage set forth below opposite each such date and (b)
on the Maturity Date, the aggregate principal amount of the Advances then
outstanding. Period Percentage Effective Date through but excluding the 1st
anniversary of the Effective Date 0% 1st anniversary of the Effective Date
through but excluding the 2nd anniversary of the Effective Date 2.5% 2nd
anniversary of the Effective Date through but excluding the 3rd anniversary of
the Effective Date 7.5% 3rd anniversary of the Effective Date through but
excluding the 4th anniversary of the Effective Date 10% 4th anniversary of the
Effective Date through but excluding the Maturity Date 10%



--------------------------------------------------------------------------------



 
[termloancreditagreement2023.jpg]
18 Interest on Advances. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance made to it and owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum: (i) Base Rate Advances. During such
periods as such Advance is a Base Rate Advance, a rate per annum equal at all
times to the sum of (x) the Base Rate in effect from time to time plus (y) the
Applicable Margin in effect from time to time, payable in arrears quarterly on
the last day of each March, June, September and December during such periods and
on the date such Base Rate Advance shall be Converted or paid in full. (ii)
Eurodollar Rate Advances. During such periods as such Advance is a Eurodollar
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Advance to the sum of (x) the Eurodollar Rate for such Interest Period
for such Advance plus (y) the Applicable Margin in effect from time to time,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full. (b) Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the Agent may, and upon the request of the Required Lenders
shall, require the Borrower to pay interest (“Default Interest”) on (i) the
unpaid principal amount of each Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following the
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable whether or not previously required by the Agent. Interest
Rate Determination. (a) The Agent shall give prompt notice to the Borrower and
the Lenders of the applicable interest rate determined by the Agent for purposes
of Section 2.06(a)(i) or (ii). (b) If, with respect to any Eurodollar Rate
Advances, the Required Lenders notify the Agent that (i) they are unable to
obtain matching deposits in the London inter-bank market at or about 11:00 A.M.
(New York time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective Advances as a part of such Borrowing
during its Interest Period or (ii) the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, either (x) prepay such Advances or (y) Convert such



--------------------------------------------------------------------------------



 
[termloancreditagreement2024.jpg]
19 Advances into Base Rate Advances and (B) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist. (c) If the Borrower shall fail to
select the duration of any Interest Period for any Eurodollar Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Agent will forthwith so notify the Borrower and the Lenders
and such Advances will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Advances. (d) On the date on
which the aggregate unpaid principal amount of Eurodollar Rate Advances
comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $10,000,000, such Advances shall automatically Convert
into Base Rate Advances. (e) Upon the occurrence and during the continuance of
any Event of Default, (i) each Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended. (f) If the rates
calculated by the Intercontinental Exchange Benchmark Administration Ltd (ICE)
(or the successor thereto if the ICE Benchmark Administration is no longer
making such a rate available) appearing on the Reuters LIBOR page of the
Intercontinental Exchange Benchmark Administration Ltd (ICE) (or on any
successor or substitute page of such service) are unavailable: (i) the Agent
shall forthwith notify the Borrower and the Lenders that the interest rate
cannot be determined for such Eurodollar Rate Advances, (ii) with respect to
each Eurodollar Rate Advance, each such Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (iii) the obligation of the Lenders to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist. Optional Conversion of Advances. The
Borrower may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Section 2.07 and 2.11,
Convert all Advances of one Type comprising the same Borrowing made to the
Borrower into Advances of the other Type; provided, however, that any Conversion
of Eurodollar Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurodollar Rate Advances, any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than $10,000,000 or an integral multiple of $1,000,000 in excess thereof,
and no Conversion of any Advances shall result in more than six separate
Borrowings. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be



--------------------------------------------------------------------------------



 
[termloancreditagreement2025.jpg]
20 Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower. Prepayments of
Advances. The Borrower may, upon notice at least two Business Days’ prior to the
date of such prepayment, in the case of Eurodollar Rate Advances, and not later
than 11:00 A.M. (New York City time) on the date of such prepayment, in the case
of Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amount of the Advances comprising part
of the same Borrowing made to the Borrower in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (x) each partial prepayment of Advances shall
be in an aggregate principal amount of not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, and (y) in the event of any such
prepayment of a Eurodollar Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.04(d). Voluntary
prepayments shall be applied to scheduled repayments of the Advances as directed
by the Borrower. Amounts repaid or prepaid pursuant to this Section 2.09 may not
be reborrowed. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding, continuing, converting to or maintaining Eurodollar
Rate Advances (excluding for purposes of this this Section 2.10 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which Section
2.13 shall govern) and (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error. (b) If any Lender determines that compliance with any law
or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital is increased by or based upon the existence of such Lender’s
commitment to lend and other commitments of such type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend. A certificate as to such amounts submitted
to the Borrower



--------------------------------------------------------------------------------



 
[termloancreditagreement2026.jpg]
21 and the Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error. (c) For the avoidance of doubt, for the
purposes of this Section 2.10, (x) the Dodd- Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a change in law regardless of the
date enacted, adopted, issued, promulgated or implemented. Illegality.
Notwithstanding any other provision of this Term Loan Agreement, if any Lender
shall notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such demand
be Converted into a Base Rate Advance and (b) the obligation of the Lenders to
make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist. Payments
and Computations. (a) The Borrower shall make each payment hereunder,
irrespective of any right of counterclaim or set-off, not later than 1:00 P.M.
(New York City time) on the day when due in Dollars to the Agent at the Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest, fees or
commissions ratably (other than amounts payable pursuant to Sections 2.03(b),
2.10, 2.13 or 8.04) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Term Loan Agreement. Upon any Assuming Lender becoming a Lender hereunder as a
result of a Commitment Increase pursuant to Section 2.18, and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date,
the Agent shall make all payments hereunder and under any Notes issued in
connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 8.07(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b) All computations of interest based on the Base Rate (other than as
calculated by reference to clauses (b) or (c) of the definition of Base Rate)
shall be made by the Agent on the



--------------------------------------------------------------------------------



 
[termloancreditagreement2027.jpg]
22 basis of a year of 365 or 366 days, as the case may be and all other
computations of interest and of fees shall be made by the Agent on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error. (c) Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day. (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due to such Lender. If and to
the extent the Borrower shall not have so made such payment in full to the
Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate. Taxes. (a) Any and all
payments by the Borrower hereunder or under the Notes shall be made, in
accordance with this Section 2.12, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
under the laws of which such Lender or the Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof and (ii) any United States
withholding tax imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note to any Lender or the Agent, (i)
the sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.13) such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law. (b) In addition, the Borrower shall
pay any present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies that arise from any payment made
hereunder or under the Notes or from the execution, delivery or registration of,
performing



--------------------------------------------------------------------------------



 
[termloancreditagreement2028.jpg]
23 under, or otherwise with respect to, this Term Loan Agreement or the Notes
(hereinafter referred to as “Other Taxes”). (c) The Borrower shall indemnify
each Lender and the Agent for and hold it harmless against the full amount of
Taxes or Other Taxes (including, without limitation, taxes of any kind imposed
by any jurisdiction on amounts payable under this Section 2.13) imposed on or
paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Agent (as the case may be) makes written demand therefor. (d)
Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes by or on behalf of the Borrower through an account or branch
outside the United States or by or on behalf of the Borrower by a payor that is
not a United States person, if the Borrower determines that no Taxes are payable
in respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Agent, at such address, an opinion of counsel acceptable to the
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code. (e) (i) Each Lender organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Term Loan Agreement in the case of each Initial Lender and on the date
of the Assignment and Assumption pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as requested in
writing by the Borrower (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Borrower with two original
Internal Revenue Service forms W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service (and such additional documentation required thereby), certifying that
such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Term Loan Agreement or the Notes.
If the form provided by a Lender at the time such Lender first becomes a party
to this Term Loan Agreement indicates a United States interest withholding tax
rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Lender assignee becomes a party to this Term Loan Agreement,
the Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the



--------------------------------------------------------------------------------



 
[termloancreditagreement2029.jpg]
24 Lender reasonably considers to be confidential, the Lender shall give notice
thereof to the Borrower and shall not be obligated to include in such form or
document such confidential information. (ii) If a payment made to a Lender under
this Term Loan Agreement would be subject to United States federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower, at the time or times prescribed by law and at such time or
times reasonably requested in writing by the Borrower, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested in writing by the Borrower as may be necessary for the
Borrower to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.13(e)(ii)Section 2.13(e)(ii), “FATCA” shall include any amendments
made to FATCA after the date of this Term Loan Agreement. (f) For any period
with respect to which a Lender has failed to provide the Borrower with the
appropriate form described in Section 2.13(e) (other than if such failure is due
to a change in law occurring subsequent to the date on which a form originally
was required to be provided, or if such form otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.13(a) or 2.13(c) with respect to Taxes imposed by the United
States by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as the Lender shall reasonably request to
assist the Lender to recover such Taxes. (g) Any Lender claiming any additional
amounts payable pursuant to Section 2.13 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Eurodollar Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. Sharing of Payments,
Etc. If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Advances and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them; provided that:



--------------------------------------------------------------------------------



 
[termloancreditagreement2030.jpg]
25 (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and (ii) the provisions of this paragraph shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Term Loan Agreement, or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Advances to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim, subject to Section 8.05, with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation. Evidence of Debt. (a) Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder in respect of Advances. The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Agent) to the effect
that a Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to the order of such Lender in a principal
amount up to the Commitment of such Lender. (b) The Register maintained by the
Agent pursuant to Section 8.07(c) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded (i) the date and amount of each Borrowing made hereunder, the Type of
Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Assignment and Assumption delivered
to and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Agent from the Borrower hereunder
and each Lender’s share thereof. (c) Entries made in good faith by the Agent in
the Register pursuant to subsection (b) above, and by each Lender in its account
or accounts pursuant to subsection (a) above, shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Term Loan
Agreement, absent manifest error; provided, however, that the failure of the
Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Term Loan Agreement.



--------------------------------------------------------------------------------



 
[termloancreditagreement2031.jpg]
26 Use of Proceeds. The proceeds of the Advances shall be available (and the
Borrower agrees that it shall use such proceeds) for general corporate purposes.
The Borrower will not request any Advance, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not directly or indirectly use, the
proceeds of any Advance (a) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person with which the Borrower or any of its Subsidiaries is
prohibited from engaging in business, or in any Sanctioned Country in which the
Borrower or any of its Subsidiaries is prohibited from engaging in business or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto. Mitigation Obligations; Replacement of Lenders. (a)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 2.10, or requires the Borrower to pay any Taxes or additional
amounts to any Lender or any governmental authority for the account of any
Lender pursuant to Section 2.13, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or 2.13, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. (b) Replacement of
Lenders. If (i) any Lender requests compensation under Section 2.10 or the
Borrower is required to pay additional amounts to any Lender or any governmental
authority for the account of any Lender pursuant to Section 2.13 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.17(a), (ii) any Lender is a Defaulting
Lender or (iii) any Lender does not approve any consent, waiver or amendment
that (x) requires the approval of all affected Lenders in accordance with the
terms of Section 8.01 and (y) has been approved by the Required Lenders (a “Non-
Approving Lender”), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.07Section 8.07), all of its interests,
rights and obligations under this Term Loan Agreement to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that: (A) the Borrower shall have paid
to the Agent the assignment fee (if any) specified in Section 8.07; (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including any amounts under Section
8.04(d)Section 8.04(d)) from the assignee (to the extent of such outstanding



--------------------------------------------------------------------------------



 
[termloancreditagreement2032.jpg]
27 principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (C) in the case of any such assignment resulting from a claim
for compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter; (D) such assignment does not conflict with applicable law;
and (E) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Increase in the Aggregate
Commitments. (a) The Borrower may, at any time but in any event not more than
once in any calendar year prior to the Maturity Date, by notice to the Agent,
request that the aggregate amount of the Advances be increased by an amount of
$50,000,000 or an integral multiple of $50,000,000 in excess thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the Maturity Date (the “Increase Date”) as specified in the related
notice to the Agent; provided, however that (i) in no event shall the aggregate
amount of the Advances at any time exceed $500,000,000 and (ii) on the date of
any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in Article III shall be
satisfied. (b) The Agent shall promptly notify the Lenders and to Eligible
Assignees identified by the Borrower of a request by the Borrower for a
Commitment Increase, which notice shall include (i) the proposed amount of such
requested Commitment Increase, (ii) the proposed Increase Date and (iii) the
date by which Lenders and such Eligible Assignees wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Lenders and applicable Eligible Assignees
are willing to participate in the requested Commitment Increase. If the
aggregate amount by which the Lenders and Eligible Assignees are willing to
participate in any requested Commitment Increase on any such Commitment Date is
more than the requested Commitment Increase, the amounts allocated to such
Lenders and Eligible Assignees shall be determined by the Borrower and the
Agent; provided, however, that the proposed Advances of each such Eligible
Assignee shall be in a minimum amount of $10,000,000.



--------------------------------------------------------------------------------



 
[termloancreditagreement2033.jpg]
28 (d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become a
Lender party to this Agreement as of such Increase Date and the Advances of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.18(c)) as of such Increase Date; provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date: (i) (A) certified copies of resolutions of the Board of
Directors of the Borrower or the Executive Committee of such Board approving the
Commitment Increase and the corresponding modifications to this Agreement and
(B) an opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit D hereto; (ii) an assumption agreement from
each Assuming Lender, if any, in form and substance satisfactory to the Borrower
and the Agent (each an “Assumption Agreement”), duly executed by such Eligible
Assignee, the Agent and the Borrower; and (iii) confirmation from each
Increasing Lender of the increase in the amount of its Advances in a writing
satisfactory to the Borrower and the Agent. On each Increase Date, upon
fulfillment of the conditions set forth in the immediately preceding sentence of
this Section 2.18(d) and the conditions set forth in Section 3.02, each
Increasing Lender and Assuming Lender shall, in accordance with Section 2.02,
fund their respective Advances in the amounts of their respective allocated
shared of the Commitment Increase and the Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) and the Borrower, on or
before 1:00 P.M. (New York City time), by telecopier, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date. CONDITIONS TO EFFECTIVENESS AND LENDING
Conditions Precedent to Effectiveness. This Term Loan Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied: (a) The Borrower shall have
paid all fees required to be paid on or before the Effective Date, and all
reasonable expenses of the Agent to the extent invoiced prior to the Effective
Date. (b) The Agent shall have received on or before the Effective Date, each
dated the same day, the following, in form and substance reasonably satisfactory
to the Agent: (i) The Notes made by the Borrower to the order of the Lenders to
the extent requested by any Lender pursuant to Section 2.15.



--------------------------------------------------------------------------------



 
[termloancreditagreement2034.jpg]
29 (ii) Certified copies of the resolutions of the Board of Directors (or
equivalent body) of the Borrower approving this Term Loan Agreement and the
Notes to be delivered by it, and of its by-laws and certificate of
incorporation, together with all amendments thereto, and all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Term Loan Agreement and such Notes. (iii) A copy of a good
standing certificate issued by the Secretary of State of the jurisdiction of the
Borrower’s jurisdiction of incorporation. (iv) A certificate of the Secretary or
an Assistant Secretary (or equivalent officer) of the Borrower certifying the
names and true signatures of the officers of the Borrower authorized to sign
this Term Loan Agreement and the Notes and the other documents to be delivered
by it hereunder. (v) A favorable opinion of David A. Woodmansee, Assistant
General Counsel for the Borrower, substantially in the form of Exhibit D hereto
and as to such other matters as any Lender through the Agent may reasonably
request. (c) A Notice of Borrowing shall have been submitted in accordance with
the terms hereof. (d) The Agent shall have received on or before the Effective
Date from each party thereto a counterpart of this Term Loan Agreement signed on
behalf of such party. (e) The Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, requested at least three Business Days prior to the Effective Date.
Conditions Precedent to Commitment Increase. The obligation of each Increasing
Lender and each Assuming Lender to make an Advance on an Increase Date shall be
subject to the condition precedent that the Effective Date shall have occurred
and that the following additional conditions precedent shall have been
satisfied: (a) The Borrower shall have paid all fees and expenses of the Agent,
the Increasing Lenders and the Assuming Lenders required to be paid on or before
the Increase Date and, with regard to expenses, for which reasonably detailed
invoices have been presented to the Borrower not less than one Business Day
prior to the Increase Date. (b) A Notice of Borrowing shall have been submitted
in accordance with the terms hereof. (c) The following statements shall be true
(and each of the giving of the Notice of Borrowing and the acceptance by the
Borrower of the proceeds of the Advances comprising such Borrowing shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing such statements are true):



--------------------------------------------------------------------------------



 
[termloancreditagreement2035.jpg]
30 (i) the representations and warranties contained in Section 4.01 are correct
on and as of such date, before and after giving effect to the application of the
proceeds of the Advances of the applicable Increasing Lenders and Assuming
Lenders on such Increase Date, as though made on and as of such date, and (ii)
no event has occurred and is continuing, or would result from the application of
the proceeds the Advances of the applicable Increasing Lenders and Assuming
Lenders on such Increase Date, that constitutes a Default. Determinations Under
Section 3.01 and 3.02 . For purposes of determining compliance with the
conditions specified in Section 3.01 and Section 3.02, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Term Loan Agreement shall
have received notice from such Lender prior to the date that the Borrower, by
notice to the Agent, designates as the proposed Effective Date specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date. REPRESENTATIONS AND WARRANTIES Representations and
Warranties of the Borrower. The Borrower represents and warrants as follows: (a)
Corporate Status. The Borrower and each Domestic Subsidiary (i) is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority to own its property and assets and to transact the business in which
it is engaged or presently proposes to engage and (iii) has duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
every jurisdiction (other than the jurisdiction of its incorporation) in which
it owns or leases real property or in which the nature of its business requires
it to be so qualified, except where the failure to so qualify, individually or
in the aggregate, may not reasonably be expected to have a Material Adverse
Effect. (b) Corporate Power and Authority. The Borrower has the corporate power
and authority to execute, deliver and carry out the terms and provisions of this
Term Loan Agreement and the Notes to be delivered by it and has taken all
necessary corporate action to authorize the execution, delivery and performance
by the Borrower of this Term Loan Agreement and such Notes. The Borrower has
duly executed and delivered this Term Loan Agreement, and this Term Loan
Agreement and each Note to be delivered by it constitutes, its legal, valid and
binding obligation, enforceable in accordance with its terms, except as
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).



--------------------------------------------------------------------------------



 
[termloancreditagreement2036.jpg]
31 (c) No Violation. Neither the execution, delivery or performance by the
Borrower of this Term Loan Agreement and the Notes to be delivered by it, nor
compliance by it with the terms and provisions thereof nor the consummation of
the financing transactions contemplated thereby, (i) will contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (ii)
will conflict or be inconsistent with or result in any material breach of, any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower or any of
its Subsidiaries pursuant to the terms of any material indenture, mortgage, deed
of trust, agreement or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the
certificate of incorporation or by-laws of the Borrower. (d) Litigation. Except
as set forth in Schedule 4.01(d), there are no actions, suits or proceedings, or
any governmental investigation or any arbitration, in each case pending or, to
the knowledge of the Borrower, threatened which, individually or in the
aggregate, may reasonably be expected to result in a Material Adverse Effect and
no material adverse change has occurred with respect to any of the matters set
forth in Schedule 4.01(d). (e) Financial Statements; Financial Condition; etc.
The financial statements of the Borrower and its Consolidated Subsidiaries as at
September 30, 2016 and December 31, 2015, heretofore delivered to the Lenders
were prepared in accordance with generally accepted accounting principles
consistently applied and fairly present the consolidated financial condition and
the results of operations of the entities covered thereby on the date and for
the period covered thereby, except as disclosed in the notes thereto. (f)
Material Adverse Change. Since December 31, 2015, there has not occurred and
there does not exist any event, act, condition or liability which has had, or
may reasonably be expected to have, a Material Adverse Effect. (g) Use of
Proceeds; Margin Regulations. All proceeds of each Advance will be used by the
Borrower only in accordance with the provisions of Section 2.16. Neither the
making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations U or X. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock. (h) Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required for the due execution, delivery and performance
of this Term Loan Agreement or the Notes or the consummation of any of the
transactions contemplated thereby. (i) Tax Returns and Payments. The Borrower
and each of its Subsidiaries has filed all material tax returns required to be
filed by it and has paid all taxes shown on such returns and assessments payable
by it which have become due, other than those not yet delinquent or those that
are in the aggregate adequately reserved against in accordance with generally
accepted accounting principles which are being diligently contested in good
faith by appropriate



--------------------------------------------------------------------------------



 
[termloancreditagreement2037.jpg]
32 proceedings. Except as set forth in Schedule 4.01(i), there are and will be
no tax-sharing or similar arrangements with any Person (other than the Borrower
and its Subsidiaries). (j) ERISA. The Borrower and each member of its ERISA
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan. No such Person has (A) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, (B) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan, which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code that is (1) in excess of $5,000,000 and (2) not
discharged within 30 days of such failure to pay, or (C) incurred any liability,
where the liability would result in a Material Adverse Effect, under Title IV of
ERISA (other than a liability to the PBGC for premiums under Section 4007 of
ERISA). (k) Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is (i) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or (iii) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money. (l) True and Complete Disclosure. All factual
information (taken as a whole) furnished by or on behalf of the Borrower by a
Responsible Officer in writing to the Agent or any Lender on or prior to the
Effective Date, for purposes of or in connection with this Term Loan Agreement
or any of the transactions contemplated hereby is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Borrower by a Responsible Officer in writing to the Agent or any Lender will be,
true and accurate in all material respects on the date as of which such
information is dated or furnished and not incomplete by knowingly omitting to
state any material fact necessary to make such information (taken as a whole)
not misleading at such time. As of the Effective Date, there are no facts,
events, conditions or liabilities known to the Borrower which, individually or
in the aggregate, have or may reasonably be expected to have a Material Adverse
Effect. (m) Environmental Matters. (i) Except as set forth in Schedule 4.01(m),
(A) the Borrower, each of its Affiliates and, to the best of the Borrower’s
actual knowledge, each of its other Environmental Affiliates are in compliance
with all applicable Environmental Laws except where noncompliance, individually
or in the aggregate, may not reasonably be expected to have a Material Adverse
Effect, (B) the Borrower, each of its Affiliates, and, to the best of the
Borrower’s actual knowledge, each of its other Environmental Affiliates has all
Environmental Approvals required to operate its business as presently conducted
or as reasonably anticipated to be conducted except where the failure to obtain
any such Environmental Approval, individually or in the aggregate, may not
reasonably be expected to have a Material Adverse Effect, (C) neither the
Borrower, any of its Affiliates, nor, to the best of the Borrower’s actual
knowledge, any of its other Environmental Affiliates has received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Borrower, such Affiliate or such
Environmental Affiliate is not in full compliance with all Environmental



--------------------------------------------------------------------------------



 
[termloancreditagreement2038.jpg]
33 Laws and where such noncompliance, individually or in the aggregate, may
reasonably be expected to have a Material Adverse Effect, and (D) to the best of
the Borrower’s actual knowledge, there are no circumstances that may prevent or
interfere with such full compliance in the future except where such
noncompliance, individually or in the aggregate, may not reasonably be expected
to have a Material Adverse Effect. (i) Except as set forth in Schedule 4.01(d),
there is no Environmental Claim pending or threatened against the Borrower, any
of its Affiliates or, to the best of the Borrower’s actual knowledge, its other
Environmental Affiliates, which, individually or in the aggregate, may
reasonably be expected to have a Material Adverse Effect. (ii) Except as set
forth in Schedule 4.01(m), there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge or disposal of any Material of Environmental
Concern, that could form the basis of any Environmental Claims against the
Borrower, any of its Affiliates or, to the best of the Borrower’s actual
knowledge, any of its other Environmental Affiliates, which Environmental
Claims, individually or in the aggregate, may reasonably be expected to have a
Material Adverse Effect. (iii) Without in any way limiting the generality of the
foregoing, except as disclosed in Schedule 4.01(m), (A) there are no on-site or
off-site locations in which the Borrower, any of its Affiliates or, to the best
of the Borrower’s actual knowledge, any of its other Environmental Affiliates
has stored, disposed or arranged for the disposal of Materials of Environmental
Concern, (B) there are no underground storage tanks located on property owned or
leased by the Borrower, any of its Affiliates or, to the best of the Borrower’s
actual knowledge, any of its other Environmental Affiliates, (C) there is no
asbestos contained in or forming part of any building, building component,
structure or office space owned or leased by the Borrower, any of its Affiliates
or, to the best of the Borrower’s actual knowledge, any of its other
Environmental Affiliates, and (D) no polychlorinated biphenyls (PCBs) are used
or stored at any property owned or leased by the Borrower, any of its Affiliates
or, to the best of the Borrower’s actual knowledge, any of its other
Environmental Affiliates, in each case the consequences of which may reasonably
be expected to have a Material Adverse Effect. (iv) For purposes of this Section
4.01(m)Section 4.01(m), “actual” knowledge means knowledge of a Responsible
Officer. (n) Ownership of Property. The Borrower and each of its Subsidiaries
has good and marketable fee simple title to or valid leasehold interests in all
of the real property owned or leased by the Borrower or such Subsidiary and good
title to all of their personal property, except where the failure to hold such
title or leasehold interests, individually or in the aggregate, may not
reasonably be expected to have a Material Adverse Effect. The personal and real
property owned by the Borrower and its Subsidiaries is not subject to any Lien
of any kind except Liens permitted hereby. The Borrower and its Subsidiaries
enjoy peaceful and undisturbed possession under all of their respective leases
except where the failure to enjoy such peaceful and undisturbed possession,
individually or in the aggregate, may not reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------



 
[termloancreditagreement2039.jpg]
34 (o) No Default. The Borrower is not in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect which may reasonably be expected to
result in a Material Adverse Effect. No Default exists. (p) Licenses, etc. The
Borrower and each of its Subsidiaries have obtained and hold in full force and
effect, all franchises, licenses, permits, certificates, authorizations,
qualifications, accreditations, easements, rights of way and other rights,
consents and approvals which are necessary for the operation of their respective
businesses as presently conducted, except where the failure to obtain and hold
the same, individually or in the aggregate, may not reasonably be expected to
have a Material Adverse Effect. (q) Compliance With Law. The Borrower and each
of its Subsidiaries is in compliance with all laws, rules, regulations, orders,
judgments, writs and decrees (including, without limitation, compliance with the
PATRIOT Act) except where such non-compliance, individually or in the aggregate,
may not reasonably be expected to have a Material Adverse Effect. (r)
Anti-Corruption Laws and Sanctions. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
in all material respects with Anti-Corruption Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers and employees and
to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Advance, use of proceeds
thereof or other transaction contemplated by this Term Loan Agreement will
violate Anti-Corruption Laws or applicable Sanctions. (s) EEA Financial
Institution. The Borrower is not an EEA Financial Institution. COVENANTS OF THE
BORROWER Affirmative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder: (a) Information Covenants. The
Borrower shall furnish to each Lender: (i) Quarterly Financial Statements.
Within 60 days after the close of each quarterly accounting period in each
fiscal year of the Borrower (other than the final quarter), the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such
quarterly period and the related consolidated statements of income, cash flow
and retained earnings for such quarterly period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and in each
case setting forth comparative figures for the related periods in the prior
fiscal year.



--------------------------------------------------------------------------------



 
[termloancreditagreement2040.jpg]
35 (ii) Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Borrower, the consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, cash flow and retained earnings for such fiscal year,
setting forth comparative figures for the preceding fiscal year and, with
respect to such consolidated financial statements, certified with an unqualified
opinion by independent certified public accountants of recognized national
standing selected by the Borrower. (iii) Officer’s Certificate. At the time of
the delivery of the financial statements under clauses (i) and (ii) above, a
certificate of the chief financial officer or treasurer of the Borrower which
certifies (A) that such financial statements fairly present the financial
condition and the results of operations of the Borrower and its Subsidiaries on
the dates and for the periods indicated in accordance with generally accepted
accounting principles, subject, in the case of interim financial statements, to
normally recurring year-end adjustments, (B) that such officer has reviewed the
terms of this Term Loan Agreement and has made, or caused to be made under his
or her supervision, a review in reasonable detail of the business and condition
of the Borrower and its Subsidiaries during the accounting period covered by
such financial statements, and that as a result of such review such officer has
concluded that no Default has occurred during the period commencing at the
beginning of the accounting period covered by the financial statements
accompanied by such certificate and ending on the date of such certificate or,
if any Default has occurred, specifying the nature and extent thereof and, if
continuing, the action the Borrower proposes to take in respect thereof and (C)
in reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP. Such certificate shall be substantially in the form of
Exhibit E. (iv) Notice of Default. Promptly after the Borrower obtains knowledge
of the occurrence of any Default, a certificate of the chief financial officer
or treasurer of the Borrower specifying the nature thereof and the Borrower’s
proposed response thereto. (v) Litigation. Promptly after (i) the occurrence
thereof, notice to the institution of or any development in any action, suit or
proceeding or any governmental investigation or any arbitration, before any
court or arbitrator or any governmental or administrative body, agency or
official, against the Borrower, any of its Subsidiaries or any material property
of any thereof which, individually or in the aggregate, may reasonably be
expected to have a Material Adverse Effect, or (ii) actual knowledge thereof,
notice of the threat of any such action, suit, proceeding, investigation or
arbitration. (vi) ERISA. (A) As soon as possible and in any event within 10 days
after the Borrower or any member of its ERISA Controlled Group knows, or has
reason to know, that: (1) any Termination Event with respect to a Plan has
occurred or will occur, or (2) any condition exists with respect to a Plan which
presents a material risk of termination



--------------------------------------------------------------------------------



 
[termloancreditagreement2041.jpg]
36 of the Plan or imposition of an excise tax or other liability on the Borrower
or any member of its ERISA Controlled Group which might have a Material Adverse
Effect on the Borrower, or (3) the Borrower or any member of its ERISA
Controlled Group has applied for a waiver of the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, or (4) the Borrower or any
member of its ERISA Controlled Group has engaged in a “prohibited transaction”,
as defined in Section 4975 of the Code or as described in Section 406 of ERISA,
that is not exempt under Section 4975 of the Code and Section 408 of ERISA, or
(5) any condition exists with respect to a Multiemployer Plan which presents a
material risk of a complete or partial withdrawal (as described in Section 4203
or 4205 of ERISA) by the Borrower or any member of its ERISA Controlled Group
from a Multiemployer Plan whereupon potential liability exceeds $50,000,000, or
(6) the Borrower or any member of its ERISA Controlled Group is in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan, or (7) a Multiemployer Plan is in “reorganization” (as
defined in Section 418 of the Code or Section 4241 of ERISA) or is “insolvent”
(as defined in Section 4245 of ERISA), or (8) the potential withdrawal liability
(as determined in accordance with Title IV of ERISA) of the Borrower and the
members of its ERISA Controlled Group with respect to all Multiemployer Plans
with respect to which any condition exists which presents a material risk of a
complete or partial withdrawal (as described in Section 4203 or 4205 of ERISA)
from such Multiemployer Plans has increased to an amount in excess of
$75,000,000 or (9) there is an action brought against the Borrower or any member
of its ERISA Controlled Group under Section 502 of ERISA with respect to its
failure to comply with Section 515 of ERISA, a certificate of the chief
financial officer or treasurer of the Borrower setting forth the details of each
of the events described in clauses (1) through (9) above as applicable and the
action which the Borrower or the applicable member of its ERISA Controlled Group
proposes to take with respect thereto, together with a copy of any notice or
filing from the PBGC or which may be required by the PBGC or other agency of the
United States government with respect to each of the events described in clauses
(1) through (9) above, as applicable. (B) As soon as possible and in any event
within five Business Days after the receipt by the Borrower or any member of its
ERISA Controlled Group of a demand letter from the PBGC notifying the Borrower
or such member of its ERISA Controlled Group of its final decision finding
liability and the date by which such liability must be paid, a copy of such
letter, together with a certificate of the chief financial officer or treasurer
of the Borrower setting forth the action which the Borrower or such member of
its ERISA Controlled Group proposes to take with respect thereto. (vii) SEC
Filings. Promptly upon the filing thereof, copies of all regular and periodic
financial information, proxy materials and other information and reports, if
any, which the Borrower shall file with the Securities and Exchange Commission
(or any successor thereto) or any governmental agencies substituted therefore or
promptly upon the mailing thereof, copies of such documents, material,
information and reports which the Borrower shall send to or generally make
available to its stockholders.



--------------------------------------------------------------------------------



 
[termloancreditagreement2042.jpg]
37 (viii) Environmental. Unless prohibited by any applicable law, rule,
regulation, order, writ, injunction or decree of, or agreement with, any court
or governmental instrumentality, or in the case of an Environmental Affiliate
which is not otherwise an Affiliate of the Borrower, any contractual undertaking
the primary purpose of which was other than to prohibit the disclosure of such
information, promptly and in any event within ten Business Days after the
existence of any of the following conditions, a certificate of an Authorized
Officer of the Borrower specifying in detail the nature of such condition and
the Borrower’s, Affiliate’s or Environmental Affiliate’s proposed response
thereto: (A) the receipt by the Borrower, any of its Affiliates, or, to the best
of its actual knowledge, any of its other Environmental Affiliates of any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that such Person is not in compliance with
applicable Environmental Laws and such noncompliance, individually or in the
aggregate, may reasonably be expected to have a Material Adverse Effect, (B) the
Borrower, any of its Affiliates, or to the best of its actual knowledge, any of
its other Environmental Affiliates shall obtain knowledge that there exists any
Environmental Claim pending or threatened against such Person, which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect, or (C) any release, emission, discharge or disposal of any
Material of Environmental Concern that could form the basis of any Environmental
Claim against the Borrower, any of its Affiliates or any of its other
Environmental Affiliates, which Environmental Claim, individually or in the
aggregate, may reasonably be expected to have a Material Adverse Effect. For
purposes of this clause (viii), “actual” knowledge shall have the meaning
provided by Section 4.01(m)Section 4.01(m). (ix) Other Information. From time to
time with reasonable promptness, such other information or documents (financial
or otherwise) as the Agent or any Lender through the Agent may reasonably
request. In lieu of furnishing to the Agent paper copies of the documents
required to be delivered pursuant to Sections 5.01(a)(i), (ii), (v) and (vii),
to the extent such documents are filed with the Securities Exchange Commission
or, in the case of clause (vii), posted on the Borrower’s Internet website, the
documents shall be deemed to have been delivered on the date on which the
Borrower posts such documents on its Internet website or on the Securities
Exchange Commission’s EDGAR system. Notwithstanding the foregoing, the Borrower
shall deliver paper copies of such documents to any Lender that requests the
Borrower to deliver such paper copies. (b) Books, Records and Inspections. The
Borrower shall, and shall cause each of its Domestic Subsidiaries to, keep
proper books of record and account in which full, true and correct entries in
conformity with generally accepted accounting principles and all requirements of
law shall be made of all dealings and transactions in relation to its business
and activities. The Borrower shall, and shall cause each of its Subsidiaries to,
permit officers and designated representatives of the Agent or any Lender to
visit and inspect any of the properties of the Borrower or any of its
Subsidiaries, and to examine the books of record and account of the Borrower or
any of its Subsidiaries, and discuss the affairs, finances and accounts of the
Borrower or any of its Subsidiaries with, and be advised as to the same by, its
and their officers and independent accountants, all upon reasonable notice, at
such reasonable times and to such



--------------------------------------------------------------------------------



 
[termloancreditagreement2043.jpg]
38 reasonable extent as such Lender may desire, provided any information
obtained as the result of such inspection, examination or discussion shall be
deemed to constitute Confidential Information. (c) Maintenance of Insurance. On
and after the Effective Date and until the Maturity Date, the Borrower shall,
and shall cause each of its Subsidiaries to, maintain with financially sound and
reputable insurance companies or through self-insurance programs consistent with
past practices, insurance on itself and its properties in at least such amounts
(in such types and with such deductibles) and against at least such risks as are
customarily insured against in the same general area by companies engaged in the
same or a similar business similarly situated. (d) Taxes. (i) The Borrower shall
pay or cause to be paid or discharged, and shall cause each of its Subsidiaries
to pay or cause to be paid or discharged, when due, all taxes, charges and
assessments and all other lawful claims required to be paid by the Borrower or
such Subsidiaries, except as contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves have been established
with respect thereto in accordance with generally accepted accounting
principles. (ii) Except as set forth in Schedule 5.01(d), the Borrower shall
not, and shall not permit any of its Subsidiaries to, file or consent to the
filing of any consolidated tax return with any Person (other than the Borrower
and its Subsidiaries). (e) Corporate Franchises. The Borrower shall, and shall
cause each of its Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect its existence and its patents,
trademarks, servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals, except where the failure to so
preserve any of the foregoing (other than existence) may not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(f) Compliance with Law. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of their
business and the ownership of their property, including, without limitation,
ERISA and all Environmental Laws, other than those the non-compliance with
which, individually or in the aggregate, may not reasonably be expected to have
a Material Adverse Effect. The Borrower shall maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions in all material respects. (g)
Maintenance of Properties. The Borrower shall, and shall cause each of its
Subsidiaries to, ensure that its material properties used or useful in its
business are kept in good repair, working order and condition, normal wear and
tear excepted. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder:



--------------------------------------------------------------------------------



 
[termloancreditagreement2044.jpg]
39 (a) Liens. The Borrower shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any of its or their property (whether real or personal,
including, without limitation, accounts receivable and inventory) or any
interest it or they may have therein, whether owned at the date hereof or
hereafter acquired (unless, in the case of any Lien of or upon the property of
any of its Subsidiaries, all obligations and indebtedness thereby secured are
held by the Borrower or any of its Subsidiaries); provided that the provisions
of this Section 5.02(a) shall not prevent or restrict the existence or creation
of: (i) liens for taxes or assessments or governmental charges or levies not
then due and delinquent or the validity of which is being contested in good
faith; and materialmen’s, mechanic’s, carrier’s, workmen’s, repairmen’s,
landlord’s or other like liens, or deposits to obtain the release of such liens;
(ii) pledges or deposits to secure public or statutory obligations or to secure
payment of workmen’s compensation or to secure performance in connection with
tenders, leases of real property, or bids of contracts and pledges or deposits
made in the ordinary course of business for similar purposes; (iii) licenses,
easements, rights of way and other similar encumbrances, or zoning or other
restrictions as to the use of real properties, the existence of which does not
in the aggregate interfere with the operation of the business of the Borrower or
any Subsidiary thereof; (iv) Liens of or upon any property or assets owned by
any Subsidiary of the Borrower existing on the date on which such Subsidiary
first became a Subsidiary, if such date is subsequent to the date hereof; (v)
Liens of or upon (A) any property or assets acquired by the Borrower or any of
its Subsidiaries (whether by purchase, merger or otherwise) after the date
hereof and not theretofore owned by the Borrower or any of its Subsidiaries), or
(B) improvements made on any property or assets now owned or hereafter acquired,
securing the purchase price thereof or created or incurred simultaneously with,
or within 180 days after, such acquisition or the making of such improvements or
existing at the time of such acquisition (whether or not assumed) or the making
of such improvements, if (x) such Lien shall be limited to the property or
assets so acquired or the improvements so made, (y) the amount of the
obligations or indebtedness secured by such Liens shall not be increased after
the date of the acquisition of such property or assets or the making of such
improvements, except to the extent improvements are made to such property or
assets after the date of the acquisition or the making of the initial
improvements, and (z) in each instance where the obligation or indebtedness
secured by such Lien constitutes an obligation or indebtedness of, or is assumed
by, the Borrower or any of its Subsidiaries, the principal amount of the
obligation or indebtedness secured by such Lien shall not exceed 100% of the
cost or fair value (which may be determined in good faith by the Board of
Directors of the Borrower), whichever is lower, of the property or assets or
improvements at the time of the acquisition or making thereof;



--------------------------------------------------------------------------------



 
[termloancreditagreement2045.jpg]
40 (vi) Liens arising under leases described on Schedule 5.02(a) hereof and
Capitalized Leases; (vii) mortgages securing indebtedness of a Subsidiary of the
Borrower owing to the Borrower or to another Subsidiary of the Borrower; (viii)
Liens on property of a corporation existing at the time such corporation is
merged into or consolidated with the Borrower or any of its Subsidiaries or at
the time of a sale, lease or other disposition of the properties of a
corporation as an entirety or substantially as an entirety to the Borrower or
any of its Subsidiaries; (ix) Liens on or other conveyances of property owned by
the Borrower or any of its Subsidiaries in favor of the United States of America
or any State thereof, or any department, agency or instrumentality or political
subdivision of the United States of America or any State thereof, or in favor of
any other country, or any political subdivision thereof, to secure partial,
progress, advance or other payments pursuant to any contract or statute or to
secure any indebtedness incurred for the purpose of financing all or any part of
the purchase price or the cost of construction of the property subject to such
mortgages; (x) Liens on accounts receivable sold to Eastman Chemical Financial
Corporation, a Delaware corporation and a wholly owned (directly or indirectly)
special purpose entity of the Borrower, arising under the Borrower’s
securitization program existing on the date hereof; (xi) renewals, extensions or
replacements of the Liens referred to in clauses (iv) through (x) for amounts
which shall not exceed the principal amount of the obligations or indebtedness
so renewed or replaced at the time of the renewal or replacement thereof and
applying only to the same property or assets theretofore subject to such Liens;
(xii) Liens on cash collateral provided under the terms of this Term Loan
Agreement; and (xiii) Liens (including Liens to secure judgments pending appeal)
not otherwise permitted by this Section 5.02(a) securing obligations of the
Borrower or any Subsidiary thereof in an aggregate principal amount outstanding
at any one time not to exceed an amount equal to 15% of Consolidated Net
Tangible Assets at such time. (b) Restriction on Fundamental Changes. The
Borrower shall not, and shall not permit any of its Subsidiaries to, enter into
any merger or consolidation, or liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the property of the Borrower, or, in the case of a
Subsidiary of the Borrower, the business or property of the Borrower and its
Subsidiaries taken as a whole, whether now or hereafter acquired; provided that
any such merger or consolidation shall be permitted if (i) the Borrower shall be
the continuing corporation (in the case of a merger or consolidation), or the
successor, if other than the Borrower, shall be a corporation organized and
existing under the laws of the



--------------------------------------------------------------------------------



 
[termloancreditagreement2046.jpg]
41 United States of America, any State thereof or the District of Columbia and
such corporation shall expressly assume to the satisfaction of the Agent the due
and punctual performance and observance of all of the covenants and obligations
contained in this Term Loan Agreement and the Notes to be performed by the
Borrower, (ii) immediately after giving effect to such merger or consolidation,
no Default shall have occurred and be continuing, and (iii) on the effective
date of any such merger or consolidation occurring on or after the Effective
Date, the covenant contained in Section 5.03, calculated on a pro forma basis
with respect to the twelve month period ending on such date, after giving effect
to such merger or consolidation with respect to the Borrower or other obligor
for the Advances and other obligations hereunder, shall be satisfied; and
provided, further that any majority-owned Subsidiary of the Borrower may merge
into or convey, sell, lease or transfer all or substantially all of its assets
to, the Borrower or any other majority-owned Subsidiary of the Borrower. Pro
forma compliance with Section 5.03 shall be determined in a manner which
includes appropriate adjustments to Consolidated Interest Expense and
Consolidated EBT, including, without limitation, adjustments designed to reflect
indebtedness incurred in connection with or in contemplation of such merger or
consolidation and interest expense for the twelve month period ending on the
date of such determination in respect thereof, and shall be demonstrated to the
reasonable satisfaction of the Agent. (c) Sales and Leasebacks. The Borrower
shall not, nor shall it permit any Principal Subsidiary to, enter into any
arrangement with any Person that provides for the leasing to the Borrower or any
Principal Subsidiary of any Principal Property, which Principal Property has
been or is to be sold or transferred by the Borrower or such Principal
Subsidiary to such Person, unless the Borrower or such Principal Subsidiary
would be entitled, pursuant to Section 5.02(a)Section 5.02(a), to create, incur,
assume or suffer to exist any Lien upon such property securing Indebtedness;
provided that the aggregate fair market value of all properties subject to such
arrangements shall not exceed at any time 10% of the Consolidated Net Tangible
Assets and provided further that from and after the date on which such
arrangement becomes effective the same shall be deemed for all purposes under
Section 5.02(a)Section 5.02(a) to be Indebtedness secured by a Lien. (d)
Limitations on Restricted Subsidiary Debt. The Borrower shall not permit any
Restricted Subsidiary to incur or assume any Debt except: (i) Debt that is or
could be secured by a Lien permitted pursuant to Section 5.02(a)Section
5.02(a)Section 5.02(a); (ii) Debt outstanding on the Effective Date; (iii) Debt
issued to and held by the Borrower or another Subsidiary; (iv) Debt incurred by
a Person prior to the time (A) such Person became a Restricted Subsidiary, (B)
such Person merges into or consolidates with a Restricted Subsidiary or (C)
another Restricted Subsidiary merges into or consolidates with such Person (in a
transaction in which such Person becomes a Restricted Subsidiary), which Debt
was not incurred in anticipation of such transaction and was outstanding prior
to such transaction;



--------------------------------------------------------------------------------



 
[termloancreditagreement2047.jpg]
42 (v) Debt incurred in the ordinary course of business and maturing within one
year; and (vi) extensions, renewals or replacements of any of the foregoing;
provided, however, that the Borrower may permit a Restricted Subsidiary to incur
Debt as permitted by clauses (ii), (iv), (v) and (vi) of this Section
5.02(d)Section 5.02(a) only to the extent that the aggregate amount of such Debt
of all Restricted Subsidiaries does not exceed 15% of Consolidated Net Tangible
Assets. Financial Covenant. So long as any Advance shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will maintain a ratio
of Debt of the Borrower and its Subsidiaries on a Consolidated basis to
Consolidated EBITDA of the Borrower and its Subsidiaries for any four
consecutive fiscal quarters of the Borrower (taken as one accounting period), of
not greater than 3.50 to 1.00. EVENTS OF DEFAULT Events of Default. If any of
the following events (“Events of Default”) shall occur and be continuing: (a)
Failure to Make Payments. The Borrower shall (i) default in the payment when due
of any principal of the Advances, and such default shall continue unremedied for
one or more Business Days or (ii) default, and such default shall continue
unremedied for ten or more days, in the payment when due of any interest on the
Advances or (iii) default, and such default shall continue unremedied for 30 or
more days from the date of notice of such default, in the payment when due of
any fees or any other amounts owing hereunder; or (b) Breach of Representation
or Warranty. Any representation or warranty made by the Borrower in any
certificate or statement delivered pursuant hereto or thereto shall prove to be
false or misleading in any material respect on the date as of which made or
deemed made; or (c) Breach of Covenants. The Borrower shall fail to perform or
observe any agreement, covenant or obligation arising under this Term Loan
Agreement (except those described in subsections (a) or (b) above), and, if
capable of being remedied, such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by the Agent;
provided that there shall be deducted from such number of days any grace period
utilized by the Borrower in notifying the Agent of such Default pursuant to
Section 5.01(a)(iv)Section 5.02(a); or (d) Default Under Other Agreements. The
Borrower or any of its Subsidiaries shall default in the payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) of any amount owing in respect of any Indebtedness in the principal
amount of $100,000,000 or more and such default shall continue beyond any
applicable grace period; or the Borrower or any of its Subsidiaries shall
default in the performance or observance of any obligation or condition with
respect to any Indebtedness or any other event shall occur or condition exist,
if the effect of such default, event or condition is to accelerate the



--------------------------------------------------------------------------------



 
[termloancreditagreement2048.jpg]
43 maturity of any such Indebtedness or to permit the holder or holders thereof,
or any trustee or agent for such holders, to accelerate the maturity of any such
Indebtedness, unless, in each case, waived by such holder or holders, or any
such Indebtedness shall become or be declared to be due and payable prior to its
stated maturity other than as a result of a regularly scheduled payment, and the
principal amount of such Indebtedness exceeds $100,000,000; or (e) Bankruptcy,
etc. (i) The Borrower or any Material Subsidiary shall commence a voluntary case
concerning itself under the Bankruptcy Code; or (ii) an involuntary case is
commenced against the Borrower or any Material Subsidiary and the petition is
not controverted within 30 days, or is not dismissed within 60 days, after
commencement of the case; or (iii) a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of the Borrower or any Material Subsidiary or the Borrower or any
Material Subsidiary commences any other proceedings under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Material Subsidiary or there is commenced
against the Borrower or any Material Subsidiary any such proceeding which
remains undismissed for a period of 60 days; or (iv) any order of relief or
other order approving any such case or proceeding is entered; or (v) the
Borrower or any Material Subsidiary is adjudicated insolvent or bankrupt; or
(vi) the Borrower or any Material Subsidiary suffers any appointment of any
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or (vii) the Borrower or any
Material Subsidiary makes a general assignment for the benefit of creditors; or
(viii) the Borrower or any Material Subsidiary shall fail to pay, or shall state
that it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or (ix) the Borrower or any Material Subsidiary shall by any act or
failure to act consent to, approve of or acquiesce in any of the foregoing; or
(x) any corporate action is taken by the Borrower or any Material Subsidiary for
the purpose of effecting any of the foregoing; or (f) ERISA. The Borrower or any
member of its ERISA Controlled Group shall fail to pay when due an amount or
amounts aggregating in excess of $100,000,000 for which it shall have become
liable under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Benefit Liabilities in excess of $100,000,000 shall be
filed under Title IV of ERISA by the Borrower or any member of its ERISA
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan or
Plans having aggregate Unfunded Benefit Liabilities in excess of $100,000,000 or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Plan or Plans having aggregate Unfunded Benefit
Liabilities in excess of $100,000,000 must be terminated; or there shall occur a
complete or partial withdrawal from, or a default within the meaning of Section
4219(c)(5) of ERISA with respect to, one or more Multiemployer Plans which could
cause the Borrower or one or more members of the ERISA Controlled Group to incur
a current payment obligation in excess of $100,000,000 if not paid when due; or
(g) Judgments. One or more judgments or decrees in an aggregate amount of
$100,000,000 or more shall be entered by a court against the Borrower or any of
its Subsidiaries and (i) any such judgments or decrees shall not be stayed,
discharged, paid, bonded or vacated



--------------------------------------------------------------------------------



 
[termloancreditagreement2049.jpg]
44 within 30 days or (ii) enforcement proceedings shall be commenced by any
creditor on any such judgments or decrees; provided, however, that any such
judgment or order shall not be an Event of Default under this Section
6.01(g)Section 5.02(a) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance, with deductible or
self- insured retention consistent with industry practices, between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A-” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or (h) Change in Control. At any time on or after the Effective Date a
Change in Control shall have occurred; then, and in any such event, the Agent
shall at the request, or may with the consent, of the Required Lenders, by
written notice to the Borrower, declare the Advances, all interest thereon and
all other amounts payable under this Term Loan Agreement to be forthwith due and
payable, whereupon the Advances, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code, (A)
the obligation of each Lender to make Advances shall automatically be terminated
and (B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.
THE AGENT Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Agent hereunder and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. Rights as a Lender. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.



--------------------------------------------------------------------------------



 
[termloancreditagreement2050.jpg]
45 Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent: (i) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders; provided that the Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Agent to liability or that is contrary to this Term Loan Agreement or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any debtor relief law; and (iii) shall
not, except as expressly set forth herein, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity. (b) The
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
8.01 and Article VI), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by a Borrower or a Lender. (c) The Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Term Loan
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Term Loan Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent. Reliance by
Agent. The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance, that by its terms must
be fulfilled to the satisfaction of a



--------------------------------------------------------------------------------



 
[termloancreditagreement2051.jpg]
46 Lender, the Agent may presume that such condition is satisfactory to such
Lender unless the Agent shall have received notice to the contrary from such
Lender prior to the making of such Advance. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not promptly reimbursed by the Borrower), from and against
such Lender’s Ratable Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this Term
Loan Agreement or any action taken or omitted by the Agent under this Term Loan
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its Ratable
Share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Term Loan Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party. (b) The failure
of any Lender to reimburse the Agent promptly upon demand for its Ratable Share
of any amount required to be paid by the Lenders to the Agent as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse the
Agent for its Ratable Share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse the Agent for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
The Agent agrees to return to the Lenders their respective Ratable Shares of any
amounts paid under this Section 7.05 that are subsequently reimbursed by the
Borrower. Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Commitments as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.



--------------------------------------------------------------------------------



 
[termloancreditagreement2052.jpg]
47 Resignation of Agent. (a) The Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Agent is a Defaulting Lender pursuant to clause (v) of the definition
thereof, the Required Lenders may, to the extent permitted by applicable law, by
notice in writing to the Borrower and such Person remove such Person as Agent
and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed Agent shall
be discharged from its duties and obligations hereunder (except that in the case
of any collateral security held by the Agent on behalf of the Lenders, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Agent, and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Agent’s resignation
or removal hereunder, the provisions of this Article VIII and Section 8.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent. Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Term Loan Agreement. Each Lender also acknowledges
that it will, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking



--------------------------------------------------------------------------------



 
[termloancreditagreement2053.jpg]
48 action under or based upon this Term Loan Agreement or any related agreement
or any document furnished hereunder. Other Agents. Each Lender hereby
acknowledges that no Arranger, no syndication agent and no documentation agent
nor any other Lender designated as any “Agent” (other than the Agent) on the
signature pages or the cover hereof has any obligation, responsibility or
liability hereunder other than in its capacity as a Lender. MISCELLANEOUS
Amendments, Etc. No amendment or waiver of any provision of this Term Loan
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders affected thereby, do any of the following: (a) waive
any of the conditions specified in Section 3.01 or 3.02, (b) increase or extend
the Commitments of the Lenders (other than in accordance with Section 2.18) or
subject the Lenders to any additional obligations, (c) reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder, (d)
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder, or (f) amend this Section 8.01; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Term Loan
Agreement or any Note and (y) no amendment or waiver of, or consent with respect
to, Section 8.07(g) shall, unless in writing and signed by each Lender that has
granted a funding option to an SPC in addition to the Lenders required above to
take such action, affect the rights or duties of such Lender or SPC under this
Term Loan Agreement or any Note. Notices, Etc. (a) Notices Generally. Except in
the case of notices and other communications expressly permitted to be given by
telephone (and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows: (i) if to the Borrower, to it at 200 South Wilcox
Drive, Kingsport, Tennessee 37662, Attention of Treasurer (Facsimile No.
423-224-0165; Telephone No. 423-229- 2000); (ii) if to the Agent, to Wells Fargo
at 1525 W. WT Harris Blvd, Building 1B1, Charlotte, NC 28262, Attention of
Agency Services; Email: Agencyservices.requests@wellsfargo.com); and



--------------------------------------------------------------------------------



 
[termloancreditagreement2054.jpg]
49 (iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b). (b) Electronic Communications.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e- mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e- mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. (c) Change of Address, etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto. (d) Platform. (i) The Borrower agrees that
the Agent may, but shall not be obligated to, make the Communications (as
defined below) available to the Lenders by posting the Communications on
DebtDomain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”). (ii) The Platform is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection



--------------------------------------------------------------------------------



 
[termloancreditagreement2055.jpg]
50 with the Communications or the Platform. In no event shall the Agent or any
of its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that the
Borrower provides to the Agent pursuant to this Term Loan Agreement or the
transactions contemplated therein which is distributed by the Agent to any
Lender by means of electronic communications pursuant to this Section, including
through the Platform. No Waiver; Remedies. No failure on the part of any Lender
or the Agent to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Costs and
Expenses. (a) The Borrower agrees to pay promptly following demand all
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Term Loan Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all reasonable due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Term Loan Agreement. The Borrower further agrees to
pay on demand all costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Term Loan Agreement, the Notes and the other documents to
be delivered hereunder, including, without limitation, reasonable fees and
expenses of counsel for the Agent and each Lender in connection with the
enforcement of rights under this Section 8.04(a). (b) The Borrower agrees to
indemnify and hold harmless the Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents, partners and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Term Loan Agreement and any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of any Material of
Environmental Concern on any property of the Borrower or any of its Subsidiaries
or any Environmental Claim or other liability relating to any Environmental Law
relating in any way to the Borrower or any of its Subsidiaries, except in each
case to the extent such claim, damage, loss, liability or expense is found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful



--------------------------------------------------------------------------------



 
[termloancreditagreement2056.jpg]
51 misconduct. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 8.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, shareholders or creditors or an Indemnified
Party or any other Person or any Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
the Notes, this Term Loan Agreement, any of the transactions contemplated herein
or the actual or proposed use of the proceeds of the Advances. (c) If any
payment of principal of, or Conversion of, any Eurodollar Rate Advance is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such Advance, as a result of a payment or Conversion
pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of the maturity
of the Notes pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Term Loan
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 2.17(b)Section 2.17(b), the Borrower shall, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance. A certificate as to the amount of such
compensation, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error. (d) Without
prejudice to the survival of any other agreement of the Borrower hereunder, the
agreements and obligations of the Borrower contained in Sections 2.10, 2.13 and
8.04 shall survive the payment in full of principal, interest and all other
amounts payable hereunder and under the Notes. Right of Set-off. Upon (i) the
occurrence and during the continuance of any Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Term Loan Agreement and the Note held by such
Lender, whether or not such Lender shall have made any demand under this Term
Loan Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the applicable Borrower after any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.



--------------------------------------------------------------------------------



 
[termloancreditagreement2057.jpg]
52 Binding Effect. Subject to Section 3.01, this Term Loan Agreement shall
become effective when it shall have been executed by the Borrower, the Agent and
the Initial Lenders and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of all of the Lenders (and any other attempted assignment or transfer by
any party hereto shall be null and void). Assignments and Participations. (a)
Successors and Assigns Generally. No Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Term Loan Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Term Loan Agreement. (b) Assignments
by Lenders. Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Term Loan Agreement (including
all or a portion of its Commitment or the Advances at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment or the Advances at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in paragraph (b)(i)(A) of this Section, the aggregate amount of the
Commitment or the principal outstanding balance of the Advances of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed). (ii)
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Term Loan Agreement with respect to the Advance or the Commitment assigned.



--------------------------------------------------------------------------------



 
[termloancreditagreement2058.jpg]
53 (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition: (A) prior to the Effective Date, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless (x)
an Event of Default has occurred and is continuing at the time of such
assignment, or (y) such assignment is to an Approved Lender, a Lender, an
Affiliate of a Lender, or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within five Business Days after having received
notice thereof; (B) on or after the Effective Date, the consent of the Borrower
shall not be required, provided that any assigning Lender shall consult the
Borrower prior to any assignment; and (C) the consent of the Agent (such consent
not to be unreasonably withheld or delayed) shall be required for all
assignments if such assignment is to a Person that is not an Approved Lender, a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender. (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire. (v) No Assignment to Certain Persons. No
such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries. (vi) No Assignment to Natural Persons. No such
assignment shall be made to a natural Person or a holding company, investment
vehicle or trust for or owned by and operated for the primary benefit of a
natural Person. Subject to acceptance and recording thereof by the Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Term Loan Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Term Loan Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Term Loan Agreement (and, in the case
of an Assignment and Assumption covering all of the assigning Lender’s rights
and obligations under this Term Loan Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 2.11
and 8.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Term Loan Agreement that does not comply with
this paragraph shall be treated for purposes



--------------------------------------------------------------------------------



 
[termloancreditagreement2059.jpg]
54 of this Term Loan Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of (and shall record in such register) the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Term Loan Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. (d)
Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Term Loan Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Term Loan Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Term Loan
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 7.05 with respect to any payments made by such Lender to
its Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Term Loan Agreement and to approve any amendment, modification
or waiver of any provision of this Term Loan Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 8.01 that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b)2.07(b) of this Section;
provided that such Participant agrees to be subject to the provisions of Section
2.17 as if it were an assignee under paragraph (b)2.07(b) of this Section. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 7.05 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.17 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal



--------------------------------------------------------------------------------



 
[termloancreditagreement2060.jpg]
55 amounts (and stated interest) of each Participant’s interest in the Advances
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under this Term Loan Agreement) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Term Loan Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Agent (in its capacity
as Agent) shall have no responsibility for maintaining a Participant Register
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.10 or 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is organized under the laws of a jurisdiction outside of the United States
shall not be entitled to the benefits of Section 2.13 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.13(e) as
though it were a Lender. (f) Certain Pledges. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Term Loan Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or other central
banking authority having jurisdiction over such lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (g) Each Lender may grant to a special purpose funding vehicle (an
“SPC”) the option to fund all or any part of any Advance that such Lender is
obligated to fund under this Term Loan Agreement (and upon the exercise by such
SPC of such option to fund, such Lender’s obligations with respect to such
Advance shall be deemed satisfied to the extent of any amounts funded by such
SPC); provided, however, that (i) such Lender’s obligations under this Term Loan
Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Term Loan Agreement, (iv) any such option granted to an
SPC shall not constitute a commitment by such SPC to fund any Advance, (v)
neither the grant nor the exercise of such option to an SPC shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Term Loan Agreement (including, without limitation, its
obligations under Section 2.13) and (vi) no SPC shall have any right to approve
any amendment or waiver of any provision of this Term Loan Agreement or any
Note, or any consent to any departure by the Borrower therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such grant of



--------------------------------------------------------------------------------



 
[termloancreditagreement2061.jpg]
56 funding option, or postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such grant of funding option. Each party to
this Term Loan Agreement hereby agrees that no SPC shall be liable for any
indemnity or payment under this Term Loan Agreement for which a Lender would
otherwise be liable. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Term Loan
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. Confidentiality. Each of the Agent and the Lenders agree to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed on a confidential basis
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self- regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or any action or proceeding relating to this Term Loan Agreement or
the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Term Loan Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Term Loan Agreement or payments hereunder and credit
insurers; (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or this Term Loan Agreement or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to this Term Loan Agreement; (h)
with the consent of the Borrower; or (i) to the extent such Confidential
Information (x) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or (y) becomes publicly available other than as a result of a breach of
confidentiality obligations known to the Agent, such Lender. For purposes of
this Section, “Confidential Information” means all information received from the
Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.



--------------------------------------------------------------------------------



 
[termloancreditagreement2062.jpg]
57 Governing Law. This Term Loan Agreement and the Notes and any claim,
controversy and dispute arising hereunder or thereunder, or with respect hereto
or thereto, shall be governed by, and construed in accordance with, the laws of
the State of New York. Execution in Counterparts. This Term Loan Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this Term
Loan Agreement by telecopier or by e-mail transmission of an electronic file in
Adobe Corporation’s Portable Document Format or PDF file shall be effective as
delivery of a manually executed counterpart of this Term Loan Agreement.
Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Term Loan Agreement or any
Note or the transactions relating hereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Term Loan Agreement or in any Note shall affect
any right that the Agent or any Lender or may otherwise have to bring any action
or proceeding relating to this Term Loan Agreement or any Note against the
Borrower or its properties in the courts of any jurisdiction. The Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Term Loan Agreement shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Term Loan Agreement or the Notes in the courts of any jurisdiction. (b) Each of
the parties hereto irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Term Loan Agreement or the Notes in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. Power of Attorney.
Each Subsidiary of the Borrower may from time to time authorize and appoint the
Borrower as its attorney-in-fact to execute and deliver (a) any amendment,
waiver or consent in accordance with Section 8.01 on behalf of and in the name
of such Subsidiary and (b) any notice or other communication hereunder, on
behalf of and in the



--------------------------------------------------------------------------------



 
[termloancreditagreement2063.jpg]
58 name of such Subsidiary. Such authorization shall become effective as of the
date on which such Subsidiary delivers to the Agent a power of attorney
enforceable under applicable law and any additional information to the Agent as
necessary to make such power of attorney the legal, valid and binding obligation
of such Subsidiary. Patriot Act. Each Lender hereby notifies the Borrower, each
Subsidiary of the Borrower and each other obligor or grantor (each a “Loan
Party”) that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”)), that it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify each Loan Party in
accordance with the PATRIOT Act. No Fiduciary Duties. The Agent, the Lenders and
their respective Affiliates may be involved in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and the Agent and the Lenders have no obligation to disclose any of
such interests to the Borrower and its Affiliates. The Borrower agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrower and its Affiliates, on the
one hand, and the Agent, the Arrangers, the syndication agent, the documentation
agent, the Lenders and their respective Affiliates, on the other hand, will have
a business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Lenders and or respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications. Acknowledgement and Consent to Bail-In of
EEA Financial Institutions. Notwithstanding anything to the contrary in this
Agreement or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or (iii) the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.



--------------------------------------------------------------------------------



 
[termloancreditagreement2064.jpg]
59 As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined): “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor Person), as in effect from time to time. “Loan Market Association”
means the London trade association, which is the self- described authoritative
voice of the syndicated loan markets in Europe, the Middle East and Africa.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule. Entire Agreement. The Loan Documents contain the entire
agreement between the parties relating to the subject matter hereof and
supersede all oral statements and prior writings with respect thereto other than
the Fee Letter and the Commitment Letter referred to therein. Waiver of Jury
Trial. The Borrower, the Agent and the Lenders hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Term Loan
Agreement or the Notes or the actions of the Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.



--------------------------------------------------------------------------------



 
[termloancreditagreement2065.jpg]
60



--------------------------------------------------------------------------------



 
[termloancreditagreement2066.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written. EASTMAN CHEMICAL COMPANY By: Name: Curtis E. Espeland
Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[termloancreditagreement2067.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By: Title: Initial Lenders
WELLS FARGO BANK, NATIONAL ASSOCIATION By: Name: Title: CITIBANK, N.A. By: Name:
Title: MORGAN STANLEY BANK, N.A. By: Name: Title: SUNTRUST BANK By: Name: Title:



--------------------------------------------------------------------------------



 
[termloancreditagreement2068.jpg]
BANK OF AMERICA, N.A. By: Name: Title: BARCLAYS BANK PLC By: Name: Title:
JPMORGAN CHASE BANK, N.A. By: Name: Title: MIZUHO BANK, LTDA. By: Name: Title:
PNC BANK, NATIONAL ASSOCIATION By: Name: Title: SUMITOMO MITSUI BANKING
CORPORATION By: Name: Title:



--------------------------------------------------------------------------------



 
[termloancreditagreement2069.jpg]
CITY NATIONAL BANK By: Name: Title: THE NORTHERN TRUST COMPANY By: Name: Title:
REGIONS BANK By: Name: Title: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By: Name:
Title



--------------------------------------------------------------------------------



 